DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 27, 2022.  Claims 1-8 and 11-17 are currently pending. Claims 9, 10, 18 and 19 are cancelled as to being drawn to a non-elected invention, because claims 1-8 and 11-17 are in condition for allowance. See Remarks below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 10, 18 and 19 directed to Group II of non-elected without traverse.  Accordingly, claims 9, 10, 18 and 19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 WITH AN OPTICAL ANTENNA COMPRISING A PLURALITY OF ANTENNA CELLS EACH COMPRISING ONE OR MORE NANOCONES COUPLED TO PHOTOSENSITIVE ARRAY 

Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a device as claimed, comprising: an optical antenna; and a photosensitive array in parallel to the optical antenna; wherein: the optical antenna is an array structure comprising a plurality of antenna cells spaced apart and electrically connected to each other; the photosensitive array is an array structure comprising a plurality of photosensitive cells spaced apart from each other; the plurality of antenna cells and the plurality of photosensitive cells are equal in number; each of antenna cells of the optical antenna is aligned, with a corresponding photosensitive cell of the photosensitive array, in a direction perpendicular to the plane of the optical antenna; more specifically in combination with the plurality of antenna cells of the optical antenna each comprises one or more nanocones each comprising a top surface; top surfaces of the plurality of antenna cells are electrically connected to each other; each of the one or more nanocones is a tapered structure, and the top surface of each of the one or more nanocones is a curved structure; and one end of the optical antenna and one end of the photosensitive array are respectively connected to an external control signal source through metal wires.
Claims 2-8 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach a device as claimed, comprising: an optical antenna; more specifically in combination with a fluorescent film layer; and a photosensitive array; wherein: the optical antenna, the fluorescent film layer, and the photosensitive array are parallel to each other; the optical antenna is an array structure comprising a plurality of antenna cells spaced apart and electrically connected to each other; the fluorescent film layer is an array structure comprising a plurality of fluorescent film cells spaced apart and electrically connected to each other; the photosensitive array is an array structure comprising a plurality of photosensitive cells spaced apart from each other; array sizes and shapes of the optical antenna, the fluorescent film layer, and the photosensitive array are identical; the plurality of antenna cells of the optical antenna, the plurality of fluorescent film cells at corresponding positions of the fluorescent film layer, and the plurality of photosensitive cells at corresponding positions of the photosensitive array are aligned with each other, respectively, perpendicularly to a parallel direction of the optical antenna, the fluorescent film layer, and the photosensitive array; the plurality of antenna cells of the optical antenna each comprises one or more nanocones each comprising a top surface; top surfaces of the plurality of antenna cells are electrically connected to each other; each of the one or more nanocones is a tapered structure, and the top surface of each of the one or more nanocones is a curved structure; and the one or more nanocones each comprises a tip pointing to a corresponding fluorescent film cell; and one end of the optical antenna and one end of the fluorescent film layer are respectively connected to an external control signal source through metal wires.
Claims 12-17 are allowed because of their dependency on claim 11.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 20170160405) teaches a plurality of nano-waveguides (241) (see fig. 6 and 7), wherein a cell of a plurality of cells (see fig. 7) with one or more of the nano-waveguides (241) is in one to one correspondence with a photosensitive cell (220) of a photosensitive array (220) (see fig. 7), wherein top surfaces of the cells are electrically connected and one end of the plurality of nano-waveguides (241) is connected to an external control signal (power source 280) through a metal element (260/230) (see fig. 7), but does not specifically teach the specific structure of the nano-waveguides as a nano-cone structure and the control signal source connected to one end of the photosensitive array as described in claims 1 and 11, as well as does not describe the fluorescent layer in claim 11. 
Han et al. (20150323385) teaches an optical antenna (111), a photosensitive array (121) parallel to the optical antenna (111), the optical antenna is an array structure of a plurality of antenna cells (111) each comprising one or more nano-antennas (111) spaced apart from each other (see fig. 1), the antenna cells are aligned with a photosensitive cell (121) in the photosensitive array (121), but does not describe the specific nano-cone shape, fluorescent layer and wiring/electric connections as claimed in claims 1 and 11.

Huth (US 20100193017) teaches a photovoltaic structure with nano cells electrically connected to each other (abstract, claim 1, fig. 2), but does not specifically teach the structure as laid out in claims 1 and 11.
Hillis et al. (US 20070210956) teaches an optical antenna with phase control (fig. 1, 3-5 and 8-10), comprising an array of optical antennas (102) (see fig. 3-5), wherein one antenna is associated with one photosensitive cell in a photosensitive array (see fig. 8-10), but does not specifically teach the specific nano-cone shape, fluorescent layer and wiring/electric connections as claimed in claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878